* Corpus Juris-Cyc. References: Monopolies, 41CJ, p. 203, n. 92.
The state of Mississippi filed its bill of complaint against W.H. Harvey, alleging that the appellant, defendant in the court below, for a long time prior to the filing of this bill, enjoyed a monopoly in the ice business in the city of Water Valley, and that he manufactured and sold the ice at sixty cents per one hundred pounds at the platform, and seventy cents per one hundred pounds delivered. Certain other persons in *Page 879 
Water Valley, desiring to enter the business of selling and delivering ice, made a contract with an ice manufacturer of Oxford, Miss., for shipment of ice to supply their customers at the rate of four dollars per ton, f.o.b. Oxford. The freight charged from Oxford, Miss., to Water Valley, Miss., was one dollar per ton, makig the cost of the ice to the said firm five dollars per ton delivered at Water Valley. It was further alleged that the defendant, Harvey, in order to monopolize the ice trade in the cities of Water Valley and Oxford, Miss., and in order to restrain or attempt to restrain, the freedom of trade or production of ice in the cities of Water Valley and Oxford, Miss., and in order to control the sale of ice and the management and prosecution of the business of the manufacture and sale of ice in the said cities, and to force the price of same to an unreasonable and exorbitant rate, and destroy all competition in regard thereto, and to force the public to pay exorbitant and unreasonable prices for the said ice, to a degree that is inimical to the public welfare, did, on or about the 10th day of June, 1927, by and through his regularly appointed and qualified agents and representatives, attempt to form a trust in restraint of trade or commerce in the commodity of ice in said cities; and, in order to accomplish this purpose, cut the price of ice in Water Valley from seventy cents per one hundred pounds to thirty-five cents per one hundred pounds, and approached a manufacturer of ice in the city of Oxford, Miss., representing that the partnership above referred to were not "worthy of credit; that they had no standing whatever in the business world, and that, if he sold them ice, he would never get any pay for it; that certain members of the partnership owed large sums to various banks and other creditors, and, if said company attempted to sell ice in competition with him (Harvey) in Water Valley, that he would see to it that the mortgages were foreclosed against them, and the said partnership was placed in bankruptcy." *Page 880 
It was further alleged that the said ice manufacturer at Oxford, Miss., after having been remonstrated with by the said Harvey, and having been cautioned not to ship ice under a penalty that, if he did ship ice to Water Valley to be sold to other persons, he (Harvey) would absolutely ruin his business at Oxford; and that he would see to it, if he shipped ice into Water Valley to interfere with his monopoly with the sale of ice in that city, that he would ship his ice to Oxford, and sell it at thirty cents per one hundred pounds; and that, in pursuance to such threats, the said Harvey, on or about the 29th day of June, 1927, began to ship ice to the city of Oxford, and import trucks and laborers there to sell the same upon the streets at thirty cents per one hundred pounds, which, it is alleged, was exactly one-half of a reasonable price to be paid for ice at that time; that the said acts were done with the intent of making the sale of ice so unprofitable to the people engaged in its manufacture at Oxford that they would be forced out of business, and the said Harvey would monopolize the sale of ice in the city of Water Valley and the surrounding territory; that, in addition to his acts, above set forth, Harvey, by his agents and employees, in order to prevent the sale of ice by the Oxford Ice  Coal Company, an ice manufacturer of Oxford, Miss., gave ice to the customers of such company free, to prevent them from buying the same from his competitor.
It is further alleged that the defendant's acts, complained of, are in violation of the anti-trust laws of the state, and that they subject the said Harvey to penalty for the violation of such laws. It is further alleged that the actions of the said Harvey are a continuing cause of complaint on the part of the state of Mississippi for violation of said laws, and that, under the terms of the law in such cases made and provided, the state, on the relation of its attorney-general, by a suit, is entitled to have a final decree enjoining the said Harvey from the *Page 881 
further prosecution of the doing of said acts, and the petitioner, the state, prays that the said Harvey be adjudged guilty of creating a trust and combine in the said cities, and to pay a penalty of two thousand dollars for each offense, the offense of June and July being two separate offenses, amounting to four thousand dollars, and that an injunction issue restraining the said W.H. Harvey from further prosecution of the acts constituting a violation of the said statute, and that a temporary injunction issue at once restraining the said W.H. Harvey from further doing the acts complained of in his bill.
The chancellor refused to issue an injunction, or temporary restraining order upon the sworn allegations of the bill, but caused notice to be given to the defendant to show cause why he should not be restrained from doing such acts, and why an injunction should not be granted restraining him from such acts. Thereupon the defendant, at the time and place fixed, filed a paper alleging that, under the express conditions of theanti-trust act, a person can only be enjoined by the state from doing the acts therein denounced after a full hearing, and by a final decree of the chancery court; that, under the law, a final decree could not be entered until the October term, 1927, and moved the court to decline to hear an application for the temporary writ of injunction. The court overruled this contention of the defendant, and answer was filed and proof taken. It is unnecessary to set forth the proof, or the substance thereof, but it is sufficient to say that the proof was sufficient to warrant the chancellor in finding, as a fact, that the acts proven sustained the allegations of the bill.
The chancellor, in a hearing, in vacation, on the 5th day of August, 1927, the same not being a regular term day of the chancery court, directed the issuance of a writ of injunction restraining and enjoining the said Harvey from doing any of the acts in the conduct of his ice business, the effect of which would stifle competition and give *Page 882 
the said W.H. Harvey a monopoly in the ice business in the city of Water Valley and the surrounding territory; that, except for the purpose of meeting a legitimate competition in the sale of the ice, the said W.H. Harvey is enjoined from putting his ice for sale, at retail or wholesale, at a price less than the prevailing price for ice at wholesale and retail in communities such at Water Valley and the surrounding territory, for the purpose of restraining trade and creating a monopoly in the manufacture and sale of ice in the city of Water Valley and the surrounding territory, and the said W.H. Harvey is specifically enjoined from doing anything by personal solicitation, or through agents, by letters, telegrams, or telephone, towards soliciting a monopoly of the ice business in the city of Water Valley by requesting other ice concerns to ship ice or sell ice for shipment to Water Valley; and that the said W.H. Harvey be, and is, specifically enjoined from doing everything in the city of Oxford, intended to, and the effect of which would be to, prevent legitimate competition in the manufacture and sale of ice in Water Valley, Miss.; and that, except for the purpose of meeting competition in Oxford, he shall be enjoined from selling the ice in the said city and surrounding territory at a price, the effect of which would result in the destruction of legitimate competition in the sale and manufacture of ice in the cities of Water Valley and Oxford, Miss. The clerk of the court was directed to issue a writ of injunction in keeping with the terms of the decree. The defendant excepted to the decree, and prayed for an appeal to the supreme court, with supersedeas, to settle the question of law, which appeal was granted for the purpose of settling the questions of law, but without supersedeas.
We are of the opinion that the findings of the chancellor on the evidence before him were sufficient to constitute a violation of the anti-trust laws (chapter 182, Laws of 1926 [section 3479et seq., Hemingway's 1927 Code]): *Page 883 
but we are of the opinion that, under section 1, chapter 182, Laws of 1926 (section 3479, Hemingway's 1927 Code), the injunction could not be granted until a final hearing of the cause upon its merits. Section 1, chapter 182, Laws of 1926 (section 3479, Hemingway's 1927 Code), reads as follows:
"Any person, association of persons, corporation, or corporations, domestic or foreign, who shall be a party or belong to a trust and combine shall be guilty of crime and upon conviction thereof shall, for a first offense be fined in any sum not less than one hundred dollars nor more than five thousand dollars and for a second or subsequent offense not less than two hundred dollars nor more than ten thousand dollars, and may be enjoined by a final decree of the chancery court, in a suit by the state on the relation of the attorney-general, from the further prosecution of or doing of the acts constituting the trust and combine as defined in this act."
It will be seen from the reading of this statute that, as a part of the punishment for the violation of the said act, a person so violating it "may be enjoined by a final decree of the chancery court, in a suit by the state on the relation of the attorney-general, from the further prosecution of or doing of the acts constituting the trust and combine as defined by this act." It was evidently the purpose of the legislature to prevent an injunction by the state of the acts complained of until there had been a full hearing and the proof was before the court, so that from all proof the court could determine whether the defendant was really guilty of the acts complained of. A careful comparison of chapter 182, Laws of 1926, with the law preceding its enactment shows that the legislature intended to make radical changes in the law so far as suits by the state are concerned. This legislation was enacted, in the light of litigation recently had by state officers, for violation of the anti-trust laws of the state, and the legislature, it must be presumed, found that *Page 884 
public policy would be served by limiting state suits in important and radical particulars. All questions of public policy, and what shall be to the interest and welfare of the public, are for the legislature, and not for the courts, to determine. The right of private persons and corporations to sue for any injury sustained, and to maintain injunctions to prevent such injuries, is not affected by section 1 of the said act, but is expressly preserved by section 3486, Hemingway's 1927 Code, which is as follows:
"Any person, natural or artificial, injured or damaged by a trust and combine as herein defined, or by its effects direct or indirect, may recover all damages of every kind sustained by him or it whether or not inimical to public welfare and in addition a penalty of five hundred dollars, by suit in any court of competent jurisdiction; said suit may be brought against one or more of the parties to the trust or combine and one or more of the officers and representatives of any corporation a party to the same, or one or more of either. And such penalty may be recovered in each instance of injury. All recoveries herein provided for may be sued for in one suit."
We are therefore of the opinion that the court erred in granting a temporary injunction, and its action in so doing is reversed, and the cause remanded for further proceedings in the court below. In view of the acts, above quoted, we conclude that the temporary injunction was unauthorized, and it is unnecessary to now pass upon the question directed to the scope and terms of the decree. When the cause is finally tried, the court will enter such decree as it may find proper in the light of facts then existing, and it will be time enough to pass upon the correctness of such decree when an appeal therefrom is prosecuted.
Affirmed in part, and reversed in part. *Page 885